DETAILED ACTION
 			                   Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                                                  Election/Restrictions
Claims 37-40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11-29-2021.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A.) Claim(s) 27-29, & 33-36 are rejected under 35 U.S.C. 103 as being unpatentable over Dehkordi et al. (US-2019/0,078,231, hereinafter Dehkordi)  Regarding claim 27, 	
A crucible mold comprising: 
a lower portion; and 
an upper portion disposed above the lower portion, 
the upper portion forming: 
a central weir channel; and 
an inner weir channel; 
wherein the upper portion and lower portion together form: 
a bottom channel; and 
a sidewall channel fluidly connected to the bottom channel, 
wherein the central weir channel and inner weir channel extend from the bottom channel.
Dehkordi teaches the following:
- d.) While Dehkordi does not teach a mold with the specific shape as claimed. Dehkordi does teach a crucible with that specific shape as claimed and molding techniques. Namely, as depicted in (Fig. 8 & 9}, multiple concentric crucibles are utilized to give the structure as depicting in the instant applications (Fig. 1). 
    PNG
    media_image1.png
    197
    321
    media_image1.png
    Greyscale
Highlighting, that the case law for substantially identical process and structure may be recited. It has been held that where the claimed and prior art products are identical or substantially identical in structure or are produced by identical or a substantially identical processes, a prima facie case of either anticipation or obviousness will be considered to have been established over functional limitations that stem from the claimed structure. In re Best, 195 USPQ430, 433 (CCPA 1977), In re Spada, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). The prima facie case can be rebutted by evidence showing that the prior art products do not In re Best, 195 USPQ 430, 433 (CCPA 1977). Accordingly, it would have been obvious to one of ordinary skill in the art that the mold would have had a bottom channel, an outer wall channel, a central weir channel and an inner weir channel in order to allow for the formation of a crucible with the desired shape taught by Dehkordi.
- g.) As seen in (Fig. 8), the crucible assembly has a bottom channel, that has a side wall channel 126, and the side wall channel 126 is fluidly connected to the bottom channel of the crucible assembly. Highlight, that both the inner crucible that defines the inner weir channel and the intermediate crucible that defines the central weir, extend from the bottom channel. Highlighting, that while no discrepancies are found with the abovementioned structure in comparison to the instant application, the case law for making integral could be recited, see In re Larson, 340 F.2d 965, 968, 133 USPQ 347, 349 (CCPA 1965); In re Lockhart, 90 USPQ 214.
Regarding claim 29, 	
Wherein the crucible mold is porous
Dehkordi teaches the following:
([0048]) teaches Casting 504 the slip into the mold includes pouring the slip mixture into the mold. The mold is typically made of plaster of Paris. In embodiments where gel casting is used rather than slip casting, the mold is, for example, stainless steel. The step of drying 506 the slip and/or mold to form the 
Regarding claim 33,
Wherein the bottom channel is rounded.
Dehkordi teaches the following:
As seen in (Fig. 8), the overall shape of the crucibles is that of the letter U, which is depicted to have a bottom channel that is rounded. Highlighting, that while now discrepancies are found regarding the shape of the bottom channel, the case for the change of shape may be recite if needed, see In re Dailey et al., 149 USPQ 47; Eskimo Pie Corp. v, Levous et aI., 3 USPQ 23.
Regarding claim 36,
Wherein at least a portion of the lower surface is rounded and at least portion of the upper surface is rounded.
Dehkordi teaches the following:
As seen in (Fig. 8), the overall shape of the crucibles is that of the letter U, which is depicted to have a bottom channel that is rounded. Highlighting that for the production of this type of bottom channel that is rounded, a mold would need to have a lower surface that allowed for this such as a rounded portion that mirrored a portion of the upper surface that is also rounded. Highlighting, that while now discrepancies are found regarding the shape of the bottom channel, the case for the change of shape may be recite if needed, see In re Dailey et al., 149 USPQ 47; Eskimo Pie Corp. v, Levous et aI., 3 USPQ 23.
Regarding claim 28 & 34-35, 	
Wherein the upper portion comprises a flange, the flange resting on the lower portion.
Wherein the upper portion has a main body having lower surface and the lower portion has a main body having an upper surface, the lower and upper surfaces forming the bottom channel and the sidewall channel.
Wherein the upper portion comprises a flange that extends from the main body of the upper portion, the flange resting on the main body of the lower portion.
Dehkordi teaches the following:
As noted, while Dehkordi doesn’t not depict the actual mold(s) utilize to form the crucibles. However, Dehkordi’s crucibles do comprise a sidewall channel fluidly connected to the bottom channel. As such, the mold utilized to produce this shape is understood to be one that comprises a main body having lower surface and the lower portion has a main body having an upper surface, the lower and upper surfaces forming the bottom channel and the sidewall channel. Accordingly, the change of shape case law may be recited regarding any discrepancies with the shape of the mold. In addition, the mold shape comprising a flange on the upper portion, is also understood to be a change of shape.Accordingly, reciting the change of shape case law, In re Dailey, 357 F.2d 669,149 USPQ47 (CCPA 1966). The court held that the configuration of the claimed container was found obvious absent persuasive evidence that the particular configuration of the claimed container was significant. It has been held that a In re Dailey et al., 149 USPQ 47; Eskimo Pie Corp. v, Levous et aI., 3 USPQ 23. Dehkordi discloses the claimed invention except for the lower and upper surfaces of the mold forming the bottom channel and the sidewall channel, and upper portion comprises a flange. It would have been obvious to one of ordinary skill in the art at the time the invention was made to change the lower and upper surfaces of the mold forming the bottom channel and the sidewall channel, and have an upper portion that comprises a flange, since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in art when the change in shape is not Significant to the function of the combination. Further, one would have been motivated to select the shape of the lower and upper surfaces of the mold such that they form the bottom channel and the sidewall channel, and have an upper portion that comprises a flange for the purpose of forming a crucible assembly in a mold by pouring a liquid or semi-liquid compound into a mold, ([0029])
B.) Claim(s) 30 is rejected under 35 U.S.C. 103 as being unpatentable over Dehkordi, and as evidenced by F.R.R Mallory (How to Make Plaster of Paris Molds, 2010, hereinafter Mallory)Regarding claim 30, 	
Wherein the crucible mold is made of porous silica.
Dehkordi teaches the following:
([0048]) teaches that casting 504 the slip into the mold includes pouring the slip mixture into the mold. The mold is typically made of plaster of Paris. With evidence from Mallory's (Abstract) teaching that Plaster of Paris is a molding material composed of calcium sulfate hemihydrates, calcium carbonate and crystalline silica.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the slip casting production method for a crucible apparatus that can be utilized in the production of polycrystalline silicon via the standard Czochralski (CZ) method, the apparatus includes a series of concentric crucibles that each have at least a single channel that allows for the creation of a crystal growth zone and no growth zone utilized in the Czochralski silicon crystal production of Dehkordi. By utilizing the knowledge that plaster of Paris is porous and comprises a silica as evidenced by Mallory, due to the fact it would amount to nothing more than a use of a known composition for plaster of Paris, for its intended use, in a known environment, to accomplish entirely expected result, as suggested by Mallory.
C.) Claim(s) 28, 34-35 is rejected under 35 U.S.C. 103 as being unpatentable over Dehkordi, and as evidenced by Mimi McPartlan (Emphasizing Volume with Double-Walled Forms, 2015, hereinafter McPartlan)
Regarding claim 28 & 35, 	
Wherein the upper portion comprises a flange, the flange resting on the lower portion.
Wherein the upper portion comprises a flange that extends from the main body of the upper portion, the flange resting on the main body of the lower portion.
Regarding Claim 28 & 35, Dehkordi teaches a crucible apparatus that can be utilized in the production of polycrystalline silicon via the standard Czochralski (CZ) method, the apparatus includes a series of concentric crucibles that each have at least a single channel that allows for the creation of a crystal growth zone and no growth zone utilized in the Czochralski silicon crystal production. Dehkordi is silent on details regarding the shape of the upper portion.In analogous art for forming a concave shape such via slip casting slurry into a porous mold, McPartlan suggests details regarding the mold and the shape of the mold that may be utilized in forming the concave shape, and in this regard McPartlan teaches the following:

    PNG
    media_image2.png
    400
    600
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    400
    600
    media_image3.png
    Greyscale
(¶6) teaches that (Fig. 5) is the partially assembled three-part mold shows the curved-in edge of the rim in the collar section. Highlighting, that the shape of the lower mold is one of a concave cup or bowl, similar to that of a crucible. With the other portion of the mold comprising a flange with a curved-in edge. As such, the upper portion with flange are found to be resting on the lower portion. Noting, that (Fig. 5) shows the assembly upside-down, while (Fig. 14) provides another right-side up perspective. 
KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007). In addition, the change of shape case law may be recited as well, In re Dailey, 357 F.2d 669,149 USPQ47 (CCPA 1966). The court held that the configuration of the claimed container was found obvious absent persuasive evidence that the particular configuration of the claimed container was significant. It has been held that a mere change in shape without affecting the functioning of the part would have been within the level of ordinary skill in the art, In re Dailey et al., 149 USPQ 47; Eskimo Pie Corp. v, Levous et aI., 3 USPQ 23.Regarding claim 34,
Wherein the upper portion has a main body having lower surface and 
the lower portion has a main body having an upper surface, 
the lower and upper surfaces forming the bottom channel and the sidewall channel.
Regarding Claim 28 & 35, Dehkordi teaches a crucible apparatus that can be utilized in the production of polycrystalline silicon via the standard Czochralski (CZ) method, the apparatus includes a series of concentric crucibles that each have at least a single channel that allows for the creation of a crystal growth zone and no growth zone utilized in the Czochralski silicon crystal production. Dehkordi is silent on details regarding the shape of the upper portion.In analogous art for forming a concave shape such via slip casting slurry into a porous mold, McPartlan suggests details regarding the mold and the shape of the mold that may be utilized in forming the concave shape, and in this regard McPartlan teaches the following:
- c.) As shown in (Figs. 5 & 14) the upper portion and lower portion each have their respective lower and upper surfaces and that these surfaces are used in the forming of the bottom channel and the sidewall channel.
The same rejection rationale, case law and analysis that was used previously for claim 38 & 35, can be applied here and should be referred to for this claim as well.
D.) Claim(s) 28, 34-35 is rejected under 35 U.S.C. 103 as being unpatentable over Dehkordi, and as evidenced by Jimmy Cogg (Making Clay and Grog Crucibles for Metal Casting, 2018, hereinafter Cogg)
Regarding claim 28 & 35, 	
Wherein the upper portion comprises a flange, the flange resting on the lower portion.
Wherein the upper portion comprises a flange that extends from the main body of the upper portion, the flange resting on the main body of the lower portion.
Regarding Claim 28 & 35, Dehkordi teaches a crucible apparatus that can be utilized in the production of polycrystalline silicon via the standard Czochralski (CZ) method, the apparatus includes a series of concentric crucibles that each have at least a single channel that allows for the creation of a crystal growth zone and no growth zone utilized in the Czochralski silicon crystal production. Dehkordi is silent on details regarding the shape of the upper portion. In analogous art for making clay and grog crucibles for melting meta, Cogg depicts a molding process for making a crucible, where the process depicts various details of the mold utilized, and in this regard Cogg teaches the following:
(0:40) Shows the top of the crucible comprising a central mandrel and flange, where the flange that provides some overhang when coupled to the bottom.

    PNG
    media_image4.png
    380
    382
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    277
    406
    media_image5.png
    Greyscale
of the mold. This a still image at 1:18 is reproduced below.   Highlighting that at (5:30-5:40) shows the mold being reoriented prior to removal of the crucible which is found at (7:50-8:00). Highlighting, while no perceived discrepancies are found with the top of the mold as depicted by Cogg. The case law for making integral may be recited, see In re Larson, 340 F.2d 965, 968, 133 USPQ 347, 349 (CCPA 1965); In re Lockhart, 90 USPQ 214
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the slip casting production method for a crucible apparatus that can be utilized in the production of polycrystalline silicon via the standard Czochralski (CZ) method, the apparatus includes a series of concentric crucibles that each have at least a single channel that allows for the creation of a crystal growth zone and no growth zone utilized in the Czochralski silicon crystal production of Dehkordi. By utilizing a mold for fabricating a crucible that comprises a flange on the top portion, as taught by Cogg, due to the fact it would amount to nothing more than a use of a known mold for forming a crucible that includes an upper portion that comprising a flange, for its intended use, in a known environment, to accomplish entirely expected KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007). In addition, the case law for making integral may be recited, In re Larson, 340 F.2d 965, 968, 133 USPQ 347, 349 (CCPA 1965); In re Lockhart, 90 USPQ 214 .The use of a one piece construction instead of the structure disclosed in the prior art would be obvious. It has been held to be within the general skill of one working in the art to make plural parts unitary or integral. Dehkordi/Cogg discloses the claimed invention except for making the top portion of the mold as an integral piece.  It would have been obvious to one of ordinary skill in the art at the time the invention to make the top portion of the mold as an integral piece, since it has been held that making in one piece an article which has formerly been formed in multiple pieces involves only routine skill in the art. One would have been motivated to make the top portion of the mold as an integral piece in order to be able to remove the mold in a single step. 
Regarding claim 34,
Wherein the upper portion has a main body having lower surface and 
the lower portion has a main body having an upper surface, 
the lower and upper surfaces forming the bottom channel and the sidewall channel.
Regarding Claim 34, Dehkordi teaches a crucible apparatus that can be utilized in the production of polycrystalline silicon via the standard Czochralski (CZ) method, the apparatus includes a series of concentric crucibles that each have at least a single channel that allows for the creation of a crystal growth zone and no growth zone utilized in the Czochralski silicon crystal production. Dehkordi is silent on details regarding the shape of the upper portion. In analogous art for making clay and grog crucibles for melting meta, Cogg depicts a molding process for making a crucible, where the process depicts various details of the mold utilized, and in this regard Cogg teaches the following:

    PNG
    media_image6.png
    301
    455
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    315
    370
    media_image7.png
    Greyscale
– c.) As best shown during the de-molding process, the flange is removed (5:40-5:45, see first image below) showing the bottom surface of the flange defines the top of the sidewall of the crucible, with (7:25-7:30, see second image below) showing the removal of the central crucible portion of the top mold, which will define the interior bottom surface 



                                                      Allowable Subject Matter
Claims 31 & 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with. See 37 CFR 1.111(b) and MPEP § 707.07(a).
	
	                                                        Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrés E. Behrens Jr. whose telephone number is (571)-272-9096.  The examiner can normally be reached on Monday - Friday 7:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.

/Andrés E. Behrens Jr./Examiner, Art Unit 1741 

/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715